The action is to recover of the defendant for injuries alleged to have been suffered by the plaintiff as a result of a fall upon a sidewalk in the defendant city. In order to recover for such injury it is incumbent upon a plaintiff to establish, among other things and by a fair preponderance of the evidence, that the walk upon which she fell was, in fact, not reasonably safe for public travel.
In the present case the only evidence concerning this feature was to the effect that the walk at the point in question was composed partly of flagstones which were broken, and partly of cobblestones which protruded from the ground; also that there were hollows near the flagstones. To what extent the flagstones were broken, to what extent the cobblestones protruded and what the depths of the holes were did not appear.
In view of the lack of evidence upon these important details any finding supporting the plaintiff's position must involve speculation and conjecture rather than reasonable inferences *Page 45 
from subordinate facts. The plaintiff has failed to sustain her burden of proof and judgment must enter for the defendant.
   In view of the foregoing, judgment is rendered for the defendant upon the issues of the complaint, and for the defendant to recover of the plaintiff its costs.